Citation Nr: 9901916	
Decision Date: 01/25/99    Archive Date: 02/01/99

DOCKET NO.  96-12 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for service-connected 
bilateral plantar fasciitis with pes planus, currently rated 
as zero percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel

INTRODUCTION

The appellant had active duty with the United States Air 
Force from December 1986 to May 1994, including service in 
the Persian Gulf.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a July 1995 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO).   

The appellant testified at a videoconference hearing in 
September 1998.

By an August 1997 rating decision, service-connection was 
granted for Lumbosacral strain and left ankle sprain.  A zero 
percent disability rating was assigned for each, effective in 
May 1994.  Review of the appellants claim folder does not 
reveal that a NOD has been filed relative to the ratings 
assigned by the August 1997 rating decision.   See Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
the claim concerning the compensation level assigned for the 
disability].  These issues are therefore not before the 
Board. 


FINDINGS OF FACT

1. Built up shoe or arch supports have not remedied plantar 
fasciitis with pes planus.

2. Plantar fasciitis with pes planus has resulted in a 
collapsed medial arch with pain on palpation.

3. Plantar fasciitis with pes planus results in pain on 
manipulation and use of feet bilaterally.


CONCLUSION OF LAW

A disability evaluation of 10 percent for plantar fasciitis 
with pes planus is warranted.  38 U.S.C.A. § 1131 (West 
1991); 38 C.F.R. §§ 4.7, 4.20, 4.71a, Diagnostic Code 5276.

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The appellant had active duty with the United States Air 
Force from December 1986 to May 1994, including service in 
the Persian Gulf War.

A June 1991 service medical record reveals that the appellant 
complained of bilateral foot pain when wearing boots with no 
arch support.  It was noted that the appellant had moderately 
severe pes planus, with plantar fasciitis.  Symptoms included 
mildly tender medial arch, with swelling and some signs of 
injury.  A June 1991 Radiologic report assessed the 
appellants foot problems as moderately marked pes planus on 
the right foot, weight bearing lateral view.

In November 1994, the appellant submitted an application for 
pension and compensation for, among other things, a disorder 
of his feet. 

In a June 1995 VA podiatry examination for compensation and 
pension the appellant was diagnosed with flexible flatfoot 
type with plantar fasciitis.  It was also noted that the 
appellant had no evidence of tibialis posterior tendon 
insufficiency nor any tenderness in the distribution of this 
tendon.  It was noted that the appellant had a flexible 
flatfoot type with tenderness in the course of the plantar 
Fascia of both feet.

In July 1995, the RO issued a rating decision granting 
service-connection for bilateral plantar fasciitis with pes 
planus with a zero percent disability rating.  The appellant 
appealed the zero percent disability rating, and submitted 
additional medical documentation to support a claim for an 
increased rating.

Medical progress notes in January, March and September 1995 
and January and February 1996 reveal that the appellant wore 
orthotic arch supports.  The January 1995 report also 
revealed that, according to the appellant, the arch supports 
no longer relieved his pain.  The appellant testified to this 
in his September 1998 hearing.  Transcript (T-6).

In a June 1997 VA podiatry examination the appellant was 
diagnosed with plantar fasciitis bilaterally more symptomatic 
on the left foot with no evidence of acquired flatfoot type 
or failure of tendinous or ligamentous structures in either 
foot.  K.R.H., M.D., found that the appellant was tender to 
palpation in the course of the plantar fascia in about the 
medial and central bands and the soles of both feet, left 
more than right.  Dr. H. noted that there was no impairment 
of the tibialis posterior tendon and no dysfunction at the 
tarsal metatarsal articulation. 

The RO issued a rating decision in August 1997 and denied the 
appellants request for an increased rating for his bilateral 
plantar fasciitis with pes planus.

In the September 1998 hearing before the undersigned Member, 
the appellant testified that he was in constant pain, and had 
difficulty walking.  (T-9).  The appellant indicated that 
after he had completed a VA foot examination, scheduled in 
late September, he would submit the results for consideration 
of this claim.

In October 1998, the RO received the appellants September 
1998 VA examination results.  The appellant was characterized 
as having collapsed medial arches, and pain on palpation of 
the medial arches.

Relevant Law and Regulations  

Disability determinations are made through the application of 
a schedule of ratings, which are predicated upon the average 
impairment of earning capacity.  Separate diagnostic codes 
(D.C.) identify various disabilities.  38 U.S.C. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  38 C.F.R. § 4.20.

Because plantar fasciitis is an unlisted condition it will be 
rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276, flatfoot, acquired.  Under 
this diagnostic code a pronounced marked pronation with 
extreme tenderness of plantar surfaces of the feet, marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances 
will yield a fifty percent disability bilaterally, and thirty 
percent disability unilaterally.  Severe, objective evidence 
of marked deformity (pronation, abduction, etc.) pain on 
manipulation and use accentuated, indication of swelling on 
use, characteristic callosities, will yield a thirty percent 
disability bilaterally and twenty percent disability 
unilaterally.  Moderate weight bearing line over to medial to 
great toe, inward bowling of the tendo achillis, pain on 
manipulation and use of the feet, bilateral or unilateral 
will yield a ten percent rating.  Mild symptoms relieved by 
built up shoes or arch supports yields a zero percent 
disability rating.

The degree of impairment resulting from a disability is a 
question of fact, and the Boards primary focus in such cases 
is upon the current severity of the disability.
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); See Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).  In particular, a 
claim for an increased rating is a new claim.  Cox  v. 
Brown, 6 Vet. App. 459, 460-461, (1994).  See also Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994); Holland v. Brown, 6 Vet. 
App. 443, 447 (1994).


Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although the rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1998), the 
regulations do not give past medical reports precedence over 
current findings.   Francisco v. Brown, 7 Vet. App. 55 
(1994).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was held that a 
veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Analysis

Initially, the Board notes the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is awarded service connection for a disability and 
appeals the RO's rating determination, the claim continues to 
be well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, VA has a 
duty to assist the appellant with the development of evidence 
to support his claim.  38 U.S.C.A. § 5107(a).  In this 
regard, the Board is satisfied that all relevant facts have 
been developed, and the duty to assist the appellant has been 
fulfilled.

The appellants service-connected bilateral plantar fasciitis 
with pes planus is  currently assigned a noncompensable 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5276.  
Under this diagnostic code, mild symptoms relieved by use of 
arch supports calls for the assignment of a zero percent 
disability rating.  In order for a disability rating of ten 
percent to be assigned, the evidence must show that the 
appellant has moderate weight-bearing line over or medial to 
great toe, inward bowling of the tendo achillis, pain on 
manipulation and use of the feet bilateral or unilateral.  38 
U.S.C.A. § 4.71a, D.C. 5276.

Words such as "mild", "moderate" and "severe" are not defined 
in the VA Schedule for Rating Disabilities.  Rather than 
applying a mechanical formula, the Board must evaluate all of 
the evidence to the end that its decisions are "equitable and 
just". 38 C.F.R. 4.6 (1998).  It should also be noted that 
use of terminology such as "moderate" by VA examiners, 
although evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
C.F.R. §§ 4.2, 4.6 (1998).

The June 1991 service medical records reveal that the 
appellant, complaining of foot pain, had moderately severe 
pes planus, with plantar fasciitis.  The June 1991 
radiologic report assessed that the appellant, complaining of 
foot pain, had moderately marked pes planus, right foot, 
weight bearing lateral view.  Both of these service medical 
records found the appellants disability to be characterized 
as moderate, as opposed to mild.

The Board further notes that the appellant complained of pain 
in the June 1991 service medical record, the June 1991 
radiologic report, the June 1995 VA podiatry examination, the 
June 1997 VA podiatry examination and the September 1998 VA 
podiatry examination.  The appellant testified in his 
September 1998 hearing, that he experienced constant pain 
upon the use of his feet.  (T-9).  He testified that while 
working in a mailroom, he would need to sit every thirty 
minutes or so for about ten minutes to relieve his pain.  (T-
6).  In the examination of September 1998, the appellant was 
found to have pain on palpation at his collapsed medial arch. 

The appellants contention that the use of orthotics no 
longer relieves him of his foot pain is consistent with the 
assignment of a 10 percent disability rating.  More 
importantly, however, is the appellants continued 
contentions of pain on the use of his feet and the recent 
September 1998 medical examination which assessed that the 
appellant has pain on palpation at his collapsed medial arch.  
The significance of this September 1998 report lies in the 
physicians finding of pain on palpation.  Pain on the 
manipulation and the use of feet are factors which permit a 
ten percent disability evaluation.

Although the medical records do not demonstrate inward bowing 
of the tendo achillis, the Board has concluded that the 
demonstrated symptomatology is closer to that which permits 
the assignment of a 10 percent disability rating.  38 C.F.R. 
§ 4.7 (1998).

The appellant is not entitled to a disability rating in 
excess of 10 percent because there is no objective evidence 
of marked deformity such as pronation or abduction, pain on 
manipulation and use accentuated, indication of swelling on 
use, or characteristic callosities.  Nor does the evidence 
does demonstrate marked pronation, extreme tenderness of 
plantar surfaces of the feet, marked inward displacement and 
severe spasm of the tendo achillis on manipulation. 
  
In summary, for the reasons and bases stated above, the Board 
has concluded that increased disability rating, 10 percent, 
an no more, is warranted for the appellants service-
connected bilateral plantar fasciitis with pes planus.


ORDER

An increased disability rating, ten percent, for bilateral 
plantar fasciitis with pes planus is granted, subject to 
controlling regulations applicable to the payment of monetary 
benefits.


		
	Barry F. Bohan
	Member, Board of Veterans' Appeals


CONTINUED ON NEXT PAGE

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
